Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits in response to the application filed on 06/09/2020.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/09/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 10-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johansson (US 20180048640).

Regarding Claims 1, 10, and 16, Johansson teaches receiving, at a content presentation device, acoustic data in an acoustic signal broadcasted by a subscriber device, the acoustic data including an authentication token that is generated by a content delivery platform for authenticating the content presentation device to the content delivery platform, and content privilege information for a content consumer (Paragraphs 0034, 0026, and 0050-0051 teach an application requests to open a PC session, and the authorization service verifies the PC session request and provides a permitted action token to the PC application; the permitted action token identifies a limited set of privileges that the PC application is authorized to perform in connection with the client account related (CAR) online resource; the PC application presents the permitted action token to the access service in connection with establishing a privilege-constrained session with one or more CAR online resources (e.g., examples of the CAR online resources include, but are not limited to multimedia content delivery services (for delivery of online magazines, music, video, etc.)); during use, when the PC application is activated, the PC application conveys the request for privileges in connection with the client account to the authorization service; when the PC application is comprised of two applications, APP A and APP B, the APP A operating on the client computing device conveys the request to obtain privileged access to the client account through an online resource; the request for privileges includes the user ID associated with the client account and the application key embedded within the PC application; the authorization service generates a single use authorization (SUA) code (i.e., authentication token) and saves the SUA code in the data store in a one to one relation with the user ID, thereby associating the SUA code with a specific user ID; the SUA code is provided in response to the request for privileges; the SUA code may be a barcode, an alphanumeric string, an audio clip (i.e., acoustic data), a video clip, an image or otherwise; the SUA code is temporarily stored in the application master list in connection with the application ID and application key corresponding to the PC application that sent the request for privileges; the SUA code may be presented as a quick response (QR) code, or alphanumeric character string or both); decoding, at the content presentation device, the authentication token and the content privilege information from the acoustic data in the acoustic signal (Paragraphs 0051-0052 teach the QR code may be scanned by a barcode reader (in the client computing device), where the quick response code includes unique identification information; when a QR code is used, the QR code may be presented on the display of a first client computing device, and a second client computing device may be used to scan the QR code (i.e., or if the acoustic audio clip is used the client computing device may decode the signal to obtain the SUA); the client computing device presents the single use authorization code to the user, such as by displaying the code on the graphical user interface or otherwise; the SUA code may be presented visually, audibly or in other manners to the user); transmitting, via the content presentation device, a validation request that includes the authentication token to the content delivery platform to authenticate the content presentation device to the content delivery platform (Paragraph 0052 teaches the user reenters the SUA code and enters user credentials at the client computing device; optionally, the user may enter the SUA code and user credentials into a separate client computing device; the SUA code, user ID and user credentials are returned to the authorization service over a separate communications channel that is distinct from the communications channel over which the outgoing SUA code was originally conveyed from the authorization service to the client computing device); and in response to the content presentation device being authenticated by the content delivery platform, transmitting, via the content presentation device, the content privilege information to the content delivery platform to obtain access at the content presentation device to at least one category of multiple categories of program content segments from the content delivery platform (Paragraph 0053 teaches the authorization service validates or verifies the returned SUA code, user ID and user credentials; when a valid SUA code (and matching user ID) and user credentials are identified, the authorization service identifies (or generates) a permitted action token that corresponds to the action or actions that are permitted by the application to be taken in connection with the CAR online resource; the permitted action token is conveyed from the PC application and client computing device along with a request to access a client account to the access service; the access service determines whether the permitted action token matches the incoming request).
Regarding Claim 1, Johansson teaches a computer-implemented method (Paragraph 0048 teaches FIG. 2A illustrates a functional diagram of portions of the system of FIG. 1 as well as certain data, information and content conveyed there between; FIG. 2A illustrates functional operations performed by the application developer computing device, the client computing device, the provisioning service, the authorization service, the access service and the CAR online resources).
Regarding Claim 10, Johansson teaches one or more non-transitory computer-readable media of a subscriber device storing computer-executable instructions that upon execution cause the subscriber device to perform acts (Paragraph 0101 teaches processes described herein may be performed under the control of one or more computer systems configured with executable instructions and may be implemented as code (e.g., executable instructions, one or more computer programs or one or more applications) executing collectively on one or more processors, by hardware or combinations thereof; the code may be stored on a computer-readable storage medium, for example, in the form of a computer program comprising a plurality of instructions executable by one or more processors; the computer-readable storage medium may be non-transitory).
Regarding Claim 16, Johansson teaches a content presentation device (Paragraph 0023 teaches the client computing device may be a mobile device, such as a cellular telephone, smartphone, electronic book, tablet, or other portable electronic terminal, a desktop computer, laptop computer, network-ready television, set-top box, and the like; the client computing device may be configured to access the network using a web browser or a native application executing thereon).

Regarding Claims 2, 13, and 17, Johansson teaches all the limitations of claims 1, 10, and 16 above; and Johansson further teaches wherein the receiving includes receiving the acoustic signal via a microphone of the content presentation device, or receiving the acoustic data from a smart speaker that is communicatively coupled to the content presentation device, the smart speaker capturing the acoustic signal that includes the acoustic data via a microphone of the smart speaker (Paragraphs 0052 and 0062 teach the SUA code may be presented visually, audibly or in other manners to the user; the single use authorization code is presented to the user in the presentation window; or additionally or alternatively, the client computing device may audibly play the message comprising the SUA code).

Regarding Claims 3 and 11, Johansson teaches all the limitations of claims 1 and 10 above; and Johansson further teaches wherein the acoustic data is encoded into the acoustic signal by a client application on the subscriber device, in which the client application requested the authentication token and the content privilege information from the 34content delivery platform following a successful authentication of login credentials provided by the client application with the content delivery platform (Paragraphs 0032 and 0040 teach the user ID may include information identifying the corresponding client that has registered for the associated CAR online resource, such as the customer's name, e-mail address, phone number, etc.; the client credentials represent information that may be used to verify or authenticate the client to access the account; for example, the client credentials may include a password selected by the client to access the account, encryption keys, client certificates, bearer tokens, and the like; the access service receives, at least with an initial client request, one or more user credentials from client computing devices and determines whether the user credentials are valid for an account on the CAR online resource; the user credentials may include session identifiers, passwords, encryption keys, certificates, bearer tokens, answers to knowledge-based questions, Kerberos tickets, Internet protocol (IP) addresses, and/or other forms of authentication credentials).

Regarding Claims 4, 12, and 18, Johansson teaches all the limitations of claims 1, 10, and 16 above; and Johansson further teaches wherein the content consumer is a subscriber of the content delivery platform or a person associated with a subscriber account that the subscriber established with the content delivery platform (Paragraphs 0026 and 0039 teaches the CAR online resources may also refer to network-accessible data, applications, services, or combinations thereof that require an account or subscription to access the content or services provided thereby; the services executed on the authentication server and network service includes other applications, services, processes, systems, engines, or functionality not discussed in detail herein; the network service may provide functionality related to email, social networking, electronic commerce, video content delivery, and/or other types of services for which a user may have an account).

Regarding Claim 7, Johansson teaches all the limitations of claim 1 above; and Johansson further teaches wherein the content presentation device is authenticated by the content delivery platform when the authentication token is not previously submitted by any device for validation and is non-expired (Paragraphs 0050 and 0088 teaches the authorization service generates a single use authorization (SUA) code and saves the SUA code in the data store in a one to one relation with the user ID, thereby associating the SUA code with a specific user ID (i.e., single use code may only be used once and therefore would not be validated if previously submitted); the SUA codes generated by the authorization service may be varied in length, such as the length of time that the SUA code will be valid, the number of customers using the system, the length and complexity of the path over which the SUA code is conveyed to reach a client computing device and the like).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 20180048640) in view of Craner (US 20100251281).

Regarding Claims 5, 14, and 19, Johansson teaches all the limitations of claims 1, 10, and 16 above; however, Johansson does not explicitly teach wherein the content privilege information includes parental control information indicating a category of program content segments viewable by a minor, and wherein the transmitting the content privilege information includes transmitting the content privilege information to obtain access to the category of program content segments that is viewable by the minor.
Craner from same or similar field of endeavor teaches wherein the content privilege information includes parental control information indicating a category of program content segments viewable by a minor, and wherein the transmitting the content privilege information includes transmitting the content privilege information to obtain access to the category of program content segments that is viewable by the minor (Paragraph 0057 teaches once a media list is launched, a user at user equipment enters restricted mode; in restricted mode, content is presented to the user in the order established by the running media list; if a user attempts to quit or terminate a running media list before the media list stop time or access content not included in a running media list, parental control access code entry overlay is displayed to the user for authorization; active, running media lists may be terminated only if a valid administrative parental control access code is accepted by the interactive content control application; this prevents children and other unauthorized users from quitting a running media list and accessing unapproved content before the media list completion time; in addition, certain functions of input device may be restricted while media lists are running, as appropriate; for example, a user may not be allowed to access VOD programs directly or input numeric channel entries while a media list is being presented; a timeout on the parental control access code entry overlay may be implemented such that the user can continue watching the active media list unobstructed by the parental control access code entry overlay).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Johansson to incorporate the teachings of Craner for the content privilege information to include parental control information indicating a category of program content segments viewable by a minor, and wherein the transmitting the content privilege information includes transmitting the content privilege information to obtain access to the category of program content segments that is viewable by the minor.
There is motivation to combine Craner into Johansson because after the initial parental control access code creation process, subsequent attempts to access the interactive content control application in privileged mode require valid input into parental control access code entry overlay. This prevents unauthorized users (e.g., children) from accessing the content control application and altering the media list settings. Parental control access code entry overlay may be presented to the user before all content control functions, including media list creation, management, and administration (Craner Paragraph 0055).

Regarding Claims 6, 15, and 20, Johansson teaches all the limitations of claims 1, 10, and 16 above; however, Johansson does not explicitly teach wherein the content privilege information includes an indication of whether the content consumer is able to purchase additional content or an indication of whether the content consumer is eligible for one or more promotional offers.
Craner from same or similar field of endeavor teaches wherein the content privilege information includes an indication of whether the content consumer is able to purchase additional content or an indication of whether the content consumer is eligible for one or more promotional offers (Paragraphs 0080-0082 teach some media privilege may also be granted to the user upon successfully completing an interactive feedback application; a 30-minute quota of DVR time is awarded to the user as a reward for successfully completing the feedback application; other rewards may include, for example, a designated quota of Internet or VOD viewing time, specific media content, a recording device space allotment (e.g., 50 MB of space on recording device), or any combination of aforementioned rewards; rewards may be viewed immediately after the completion of the feedback application or after the media list runtime has terminated; rewards are credited to the current user at the local user equipment only; rewards are recorded or saved to database, recording device, or a network location; rewards may be available for redemption at the local user equipment at a later date; user rewards are portable).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Johansson to incorporate the teachings of Craner for the content privilege information to include an indication of whether the content consumer is able to purchase additional content or an indication of whether the content consumer is eligible for one or more promotional offers.
There is motivation to combine Craner into Johansson because rewards may be credited on a per-user basis. This also allows rewards to be redeemed at different locations from where the rewards were earned. Upon proper authorization of a user at any user equipment in the system, third party source may access a record of a particular user's rewards and deliver reward information to any user equipment in the system. Users may then access the user equipment to redeem the rewards on the new user equipment (Craner Paragraph 0082).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 20180048640) in view of Vinukonda (US 20190312884).

Regarding Claim 8, Johansson teaches all the limitations of claim 1 above; however, Johansson does not explicitly teach wherein the content presentation device is authenticated by the content delivery platform when a device identifier included in the validation request matches a device identifier of a device that is recorded by the content delivery platform as having initially submitted the authentication token, the authentication token is non-expired, and a total number of times that the authentication token is submitted does not exceed a maximum number of permitted submissions.
Vinukonda from same or similar field of endeavor teaches wherein the content presentation device is authenticated by the content delivery platform when a device identifier included in the validation request matches a device identifier of a device that is recorded by the content delivery platform as having initially submitted the authentication token, the authentication token is non-expired, and a total number of times that the authentication token is submitted does not exceed a maximum number of permitted submissions (Paragraphs 0020, 0053, and 0056 teach determining whether a number of network address mismatches associated with the secure token exceeds a mismatch threshold; and transmitting, via the computing device and over the electronic communications network to the user device, a response to the content download request, the response comprising content requested by the content download request in a case that the first and second network addresses match and in a case that the first and second network addresses mismatch but the number of mismatches does not exceed the mismatch threshold; the user device transmits the secure token (along with a current IP address of the user device) with any request for the content made to the content management system; the secure token is used to match the initial IP address (i.e., the IP address used with the initial content access request) with the IP address being used with the current request; if the initial and current IP address match, then the request is granted; if the initial and current IP addresses do not match, then disclosed systems and methods use a mismatch counter to determine whether the number of different IP addresses being used with the secure token to access the content exceeds a threshold number of mismatches; a threshold number (e.g., 3) IP addresses are permitted per a given time interval (e.g., 30 seconds), where the time interval can be identified by the expiration information associated with the secure token; it should be apparent that any threshold number and time interval can be used with embodiments of the present disclosure; in accordance with at least one embodiment, the number of distinct user IP addresses that are allowed to simultaneously (within the time interval) access a content item per secure token is tracked and used to determine whether or not to permit access to the content).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Johansson to incorporate the teachings of Vinukonda for the content presentation device to be authenticated by the content delivery platform when a device identifier included in the validation request matches a device identifier of a device that is recorded by the content delivery platform as having initially submitted the authentication token, the authentication token is non-expired, and a total number of times that the authentication token is submitted does not exceed a maximum number of permitted submissions.
There is motivation to combine Vinukonda into Johansson because in so doing, the base invention is improved by providing flexibility to accommodate IP address changes while minimizing unauthorized (or abusive) attempts to access the content (Vinukonda Paragraph 0053).

Regarding Claim 9, Johansson teaches all the limitations of claim 1 above; however, Johansson does not explicitly teach wherein the transmitting the validation request or transmitting the content privilege information includes transmitting via radio frequency (RF)-based network communication to the content delivery platform.
Vinukonda from same or similar field of endeavor teaches wherein the transmitting the validation request or transmitting the content privilege information includes transmitting via radio frequency (RF)-based network communication to the content delivery platform (Paragraphs 0043 and 0045 teach a network may enable RF or wireless type communication via one or more network access technologies, such as Global System for Mobile communication (GSM), Universal Mobile Telecommunications System (UMTS), General Packet Radio Services (GPRS), Enhanced Data GSM Environment (EDGE), 3GPP Long Term Evolution (LTE), LTE Advanced, Wideband Code Division Multiple Access (WCDMA), Bluetooth, 802.11b/g/n, or the like; a client (or consumer or user) device may include a computing device capable of sending or receiving signals, such as via a wired or a wireless network; a client device may, for example, include a radio frequency (RF) device).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Johansson to incorporate the teachings of Vinukonda for the transmitting the validation request or transmitting the content privilege information to include transmitting via radio frequency (RF)-based network communication to the content delivery platform.
There is motivation to combine Vinukonda into Johansson because it has different penetration through the walls of buildings or houses based on the frequency, and thus is beneficial for radio and television transmission and for cellular mobile phone service.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baldwin et al. (US 20170124301) teaches a method for preventing digital content misuse can include receiving, by a client-side computing device, digital content from a remote computing system; periodically presenting sonic signals to confirm that a mobile computing device of a user authorized with the client-side computing device is within a desired geographic distance of the client-side computing device; receiving, by the client-side computing device, a notification that a number of unconfirmed sonic signals exceeds a threshold number of allowable unconfirmed sonic signals, wherein the number of unconfirmed sonic signals indicates a number of sonic signals presented by the client-side computing device that the mobile computing device did not confirm detecting; and in response to receiving the notification that the number of unconfirmed sonic signals exceeds the threshold number of allowable unconfirmed sonic signals, executing a remedial action.
Mohen et al. (US 20210182827) teaches a system, method, apparatus, and computer program product for interactively broadcasting value via a sound, a Wi-Fi, a Bluetooth, an email, a messaging, an RFID, or an NFC to incentivize direct consumer engagement. The system produces verifiable data on customer preferences, habits, and purchasing while using secure digital cryptographic technology to convey an item of value. The system is configured to transact a digital token normally carried on a blockchain leger in an off-ledger condition. The digital token is embedded with a media content. A mobile computing device having a representation of a digital wallet is configured to detect the digital token, decode the digital token and is transfer the digital token back to the blockchain ledger. When validated by the blockchain ledger, the digital token is transacted to a digital wallet on the blockchain ledger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685